                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION

JENNIFER VLASAK, Individually and on Behalf ) Case No.: 20-cv-1
of All Others Similarly Situated,           )
                                            ) CLASS ACTION COMPLAINT
                                            )
               Plaintiff,                   )
        v.                                  )
                                            ) Jury Trial Demanded
CAPITAL MANAGEMENT SERVICES, LP,            )
                                            )
                                            )
               Defendant.                   )

                                         INTRODUCTION

       1.      This class action seeks redress for collection practices that violate the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”) and Wisconsin Consumer Act,

Chs. 421-427, Wis. Stats. (“WCA”).

                                 JURISDICTION AND VENUE

       2.      The court has jurisdiction to grant the relief sought by the Plaintiff pursuant to

15 U.S.C. § 1692k and 28 U.S.C. §§ 1331, 1337, and 1367. Venue in this District is proper in that

Defendant directed its collection efforts into the District.

                                             PARTIES

       3.      Plaintiff Jennifer Vlasak is an individual who resides in the Eastern District of

Wisconsin (Milwaukee County).

       4.      Plaintiff is a “consumer” as defined in the FDCPA, 15 U.S.C. § 1692a(3), in that

Defendant sought to collect from her a debt allegedly incurred for personal, family or household

purposes.




             Case 2:20-cv-00001 Filed 01/01/20 Page 1 of 15 Document 1
       5.       Plaintiff is also a “customer” as defined in the WCA, Wis. Stat.

§ 421.301(17), in that the alleged debt Defendants sought to collect was incurred as a result of a

consumer transaction.

       6.       Defendant Capital Management Services, LP (“CMS”) is a foreign limited

partnership with its principal place of business located at 698 1/2 South Ogden Street, Buffalo,

New York, 14206.

       7.       CMS is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

       8.       CMS is engaged in the business of collecting debts owed to others and incurred for

personal, family or household purposes.

       9.       CMS is a debt collector as defined in 15 U.S.C. § 1692a and Wis. Stat

§ 427.103(3).

                                             FACTS

       10.      On or about January 13, 2019, CMS mailed a debt collection letter to Plaintiff

regarding an alleged debt owed to “BARCLAYS BANK DELAWARE.” A copy of this letter is

attached to this Complaint as Exhibit A.

       11.      Upon information and belief, the alleged debt referenced in Exhibit A was incurred

as a result of the use of a credit card, which was used exclusively for personal, family, and

household purposes.

       12.      Upon information and belief, Exhibit A is a form letter, generated by computer, and

with the information specific to Plaintiff inserted by computer.

       13.      Upon information and belief, Exhibit A is a form debt collection letter used by CMS

to attempt to collect alleged debts.

                                                 2

             Case 2:20-cv-00001 Filed 01/01/20 Page 2 of 15 Document 1
       14.     Upon information and belief, Exhibit A was the first written communication that

Defendant sent to Plaintiff with respect to this alleged debt.

       15.     Exhibit A includes the following representation which largely reflects the statutory

validation notice that the FDCPA, 15 U.S.C. § 1692g, requires that debt collectors send debtors

along, or within five days of, the initial communication:




       16.     Exhibit A also includes the following representation:




       17.     Additionally, Exhibit A states:




       18.     Exhibit A thus states the “Amount of Debt” is $18,610.42, without reference to any

other minimum payment due, and further states: “As of the date of this letter, you owe $18610.42.

Because of interest, late charges, and other charges that amount may vary from day to day, the

amount due on the day you pay will be greater.”

       19.     Upon information and belief, the debt referenced in Exhibit A had not yet been

accelerated by the original creditor, who was still attempting to collect regular monthly installment

payments associated with the account.
                                                  3

             Case 2:20-cv-00001 Filed 01/01/20 Page 3 of 15 Document 1
       20.     The representation in Exhibit A that Plaintiff’s alleged debt had been accelerated is

false, deceptive, misleading, and unconscionable and is a misrepresentation of the legal status of

the debt. 15 U.S.C. § 1692e(2)(a); see also FTC Staff Commentary, 53 Fed. Reg. 50097, 50106

(“A debt collector may not ... falsely assert that the debt has matured or that it is immediately due

and payable, when it is not.”).

       21.     Alternatively, if Plaintiff’s alleged debt had been accelerated, by stating “[b]ecause

of interest, late charges, and other charges that amount may vary from day to day, the amount due

on the day you pay will be greater,” Exhibit A falsely threatens to impose such “late charges” and

“other charges.”

       22.     If Plaintiff’s alleged debt had been accelerated and no party was sending monthly

statements to Plaintiff, no further late fees were permissible. See, e.g., Rizzo v. Pierce & Assocs.,

351 F.3d 791, 794 (7th Cir. 2003) (“If for whatever reason, the Rizzos did not want to pay the late

fees, they were free to pay the loan as accelerated. Such a payment would nullify any obligation

to pay post-acceleration late fees.”).

       23.     Furthermore, if Plaintiff’s alleged debt had been accelerated, neither CMS nor the

original creditor could collect any “other charges.”

       24.     The WCA specifically prohibits the attachment of collection fees and other “default

charges” on consumer credit transactions, even if the fee is separately negotiated. Wis.Stat. §

422.413(1) provides:

       no term of a writing evidencing a consumer credit transaction may provide for any
       charges as a result of default by the customer other than reasonable expenses
       incurred in the disposition of collateral and such other charges as are specifically
       authorized by chs. 421 to 427.

See also Patzka v. Viterbo College, 917 F. Supp. 654, 659 (W.D. Wis. 1996).



                                                 4

             Case 2:20-cv-00001 Filed 01/01/20 Page 4 of 15 Document 1
       25.      Where neither the debt collector nor creditor could or would impose any additional

“other charges” under Wisconsin law, the statement that the “the amount due on the date you pay

may be greater” as a result of these charges is a material misrepresentation. See Boucher v. Finance

System of Green Bay, Inc., 880 F.3d 362 (7th Cir. 2018) (statement that account was subject to

“interest, late fees, and other charges” when the account was subject to interest but not late fees or

other charges was a material false and misleading statement).

       26.      Finally, by stating “Because of interest, late charges, and other charges that amount

may vary from day to day, the amount due on the day you pay will be greater,”

Exhibit A fails to state the amount of the debt in an unequivocal manner.

       27.      Although the above language largely tracks the safe-harbor language prescribed by

the Seventh Circuit in Miller v. McCalla, Raymer, Padrick, Cobb, Nichols, & Clark, LLC, the

language diverges from the prescribed safe-harbor language in significant respects. See 214 F.3d

872 (7th Cir. 2000) (“Because of interest, late charges, and other charges that may vary from day

to day, the amount due on the day you pay may be greater.”)

       28.      Specifically, instead of saying that “the amount due on the day you pay may be

greater,” Exhibit A states: “Because of interest, late charges, and other charges that amount may

vary from day to day, the amount due on the day you pay will be greater.” (emphasis added).

       29.      Exhibit A thus expressly indicates that, even if Plaintiff tendered the “Amount of

Debt” listed on the letter immediately upon receipt of the letter, such amount would not satisfy her

alleged debt.

       30.      Plaintiff read Exhibit A.

       31.      Plaintiff was misled and confused by Exhibit A.

       32.      The unsophisticated consumer would be misled and confused by Exhibit A.

                                                  5

             Case 2:20-cv-00001 Filed 01/01/20 Page 5 of 15 Document 1
       33.     Plaintiff had to spend time and money investigating Exhibit A, and the

consequences of any potential responses to Exhibit A.

                                            The FDCPA

       34.     The FDCPA creates substantive rights for consumers; violations cause injury to

consumers, and such injuries are concrete and particularized. Derosia v. Credit Corp. Sols., No.

17-cv-1671, 2018 U.S. Dist. LEXIS 50016, at *12 (E.D. Wis. Mar. 27, 2018); Pogorzelski v.

Patenaude & Felix APC, No. 16-C-1330, 2017 U.S. Dist. LEXIS 89678 *9 (E.D. Wis. June 12,

2017) (“A plaintiff who receives misinformation from a debt collector has suffered the type of

injury the FDCPA was intended to protect against.”); Spuhler v. State Collection Servs., No. 16-

CV-1149, 2017 U.S. Dist. LEXIS 177631 (E.D. Wis. Oct. 26, 2017) (“As in Pogorzelski, the

Spuhlers’ allegations that the debt collection letters sent by State Collection contained false

representations of the character, amount, or legal status of a debt in violation of their rights under

the FDCPA sufficiently pleads a concrete injury-in-fact for purposes of standing.”); Lorang v.

Ditech Fin. LLC, 2017 U.S. Dist. LEXIS 169286, at *6 (W.D. Wis. Oct. 13, 2017) (“the weight of

authority in this circuit is that a misrepresentation about a debt is a sufficient injury for standing

because a primary purpose of the FDCPA is to protect consumers from receiving false and

misleading information.”); Qualls v. T-H Prof’l & Med. Collections, Ltd., 2017 U.S. Dist. LEXIS

113037, at *8 (C.D. Ill. July 20, 2017) (“Courts in this Circuit, both before and after Spokeo, have

rejected similar challenges to standing in FDCPA cases.”) (citing Hayes v. Convergent Healthcare

Recoveries, Inc., 2016 U.S. Dist. LEXIS 139743 (C.D. Ill. 2016)); Long v. Fenton & McGarvey

Law Firm P.S.C., 223 F. Supp. 3d 773, 777 (S.D. Ind. Dec. 9, 2016) (“While courts have found

that violations of other statutes … do not create concrete injuries in fact, violations of the FDCPA

are distinguishable from these other statutes and have been repeatedly found to establish concrete

                                                  6

             Case 2:20-cv-00001 Filed 01/01/20 Page 6 of 15 Document 1
injuries.”); Quinn v. Specialized Loan Servicing, LLC, No. 16 C 2021, 2016 U.S. Dist. LEXIS

107299 *8-13 (N.D. Ill. Aug. 11, 2016) (rejecting challenge to Plaintiff’s standing based upon

alleged FDCPA statutory violation); Lane v. Bayview Loan Servicing, LLC, No. 15 C 10446, 2016

U.S. Dist. LEXIS 89258 *9-10 (N.D. Ill. July 11, 2016) (“When a federal statute is violated, and

especially when Congress has created a cause of action for its violation, by definition Congress

has created a legally protected interest that it deems important enough for a lawsuit.”); see also

Mogg v. Jacobs, No. 15-CV-1142-JPG-DGW, 2016 U.S. Dist. LEXIS 33229, 2016 WL 1029396,

at *5 (S.D. Ill. Mar. 15, 2016) (“Congress does have the power to enact statutes creating legal

rights, the invasion of which creates standing, even though no injury would exist without the

statute,” (quoting Sterk v. Redbox Automated Retail, LLC, 770 F.3d 618, 623 (7th Cir. 2014)). For

this reason, and to encourage consumers to bring FDCPA actions, Congress authorized an award

of statutory damages for violations. 15 U.S.C. § 1692k(a).

       35.     Moreover, Congress has explicitly described the FDCPA as regulating “abusive

practices” in debt collection. 15 U.S.C. §§ 1692(a) – 1692(e). Any person who receives a debt

collection letter containing a violation of the FDCPA is a victim of abusive practices. See 15 U.S.C.

§§ 1692(e) (“It is the purpose of this subchapter to eliminate abusive debt collection practices by

debt collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses”).

       36.     Plaintiffs who allege that debt collectors engaged in misrepresentations in their

dunning letters have standing, as such misrepresentations risk injury to interests expressly

protected by Congress in the FDCPA. See Oloko v. Receivable Recovery Servs., 2019 U.S. Dist.

LEXIS 140164 (N.D. Ill. Aug. 19, 2019); Untershine v. Encore Receivable Mgmt., No. 18-CV-

                                                 7

             Case 2:20-cv-00001 Filed 01/01/20 Page 7 of 15 Document 1
1484, 2019 U.S. Dist. LEXIS 134377 *8-9 (E.D. Wis. Aug. 9, 2019) (“Protecting consumers from

misinformation is one of the ‘concrete interest[s] that Congress sought to protect,’ under the

FDCPA. If a consumer is misinformed, rather than merely uninformed, the risk of harm is

greater.”) (internal citations omitted); Richardson v. Diversified Consultants, No. 17-cv-4047,

2019 U.S. Dist. LEXIS 118786 *10-11 (N.D. Ill. July 17, 2019) (“the receipt of a communication

misrepresenting the character of the debt (here, the amount owed) is the kind of injury that

Congress sought to prevent through the FDCPA. ‘Such an injury falls squarely within the ambit

of what Congress gave consumers in the FDCPA: ‘a legally protected interest in certain

information about debts,’ with ‘deprivation of information about one’s debt (in a communication

directed to the plaintiff consumer) a cognizable injury.’” (internal citations omitted); see also

Pierre v. Midland Credit Mgmt., Inc., 2017 WL 1427070, at *4 (N.D. Ill. Apr. 21, 2017); Saenz v.

Buckeye Check Cashing of Illinois, 2016 WL 5080747, at *1-2 (N.D. Ill. Sept. 20, 2016); Bernal

v. NRA Grp., LLC, 318 F.R.D. 64, 72 (N.D. Ill. 2016) (holding that Plaintiff had standing to

challenge misleading communication sent to him because the communication violated his “right

to be free from such misleading communications”). Such misrepresentations may cause consumers

to make incorrect decisions about their finances or make payments to incorrect parties.

       37.     15 U.S.C. § 1692e generally prohibits “any false, deceptive, or misleading

representation or means in connection with the collection of any debt.”

       38.     15 U.S.C. § 1692e(2)(a) specifically prohibits “The false representation of— the

character, amount, or legal status of any debt.

       39.     15 U.S.C. § 1692e(10) specifically prohibits the “threat to take any action that

cannot legally be taken or that is not intended to be taken.”




                                                  8

             Case 2:20-cv-00001 Filed 01/01/20 Page 8 of 15 Document 1
       40.     15 U.S.C. § 1692e(10) specifically prohibits the “use of any false representation or

deceptive means to collect or attempt to collect any debt.”

       41.     15 U.S.C. § 1692f generally prohibits “unfair or unconscionable means to collect

or attempt to collect any debt.”

       42.     15 U.S.C. § 1692f(1) specifically prohibits the “collection of any amount (including

any interest, fee, charge, or expense incidental to the principal obligation) unless such amount is

expressly authorized by the agreement creating the debt or permitted by law.”

       43.     15 U.S.C. § 1692g provides, in relevant part:

               (a) Notice of debt; contents

               Within five days after the initial communication with a consumer in
               connection with the collection of any debt, a debt collector shall, unless
               the following information is contained in the initial communication or the
               consumer has paid the debt, send the consumer a written notice
               containing—

                       (1) the amount of the debt;

                                              The WCA

       44.     The Wisconsin Consumer Act (“WCA”) was enacted to protect consumers against

unfair, deceptive, and unconscionable business practices and to encourage development of fair and

economically sound practices in consumer transactions. Wis. Stat. § 421.102(2).

       45.     The Wisconsin Supreme Court has favorably cited authority finding that the WCA

“goes further to protect consumer interests than any other such legislation in the country,” and is

“probably the most sweeping consumer credit legislation yet enacted in any state.” Kett v.

Community Credit Plan, Inc., 228 Wis. 2d 1, 18 n.15, 596 N.W.2d 786 (1999) (citations omitted).

       46.     To further these goals, the Act’s protections must be “liberally construed and

applied.” Wis. Stat. § 421.102(1); see also § 425.301.

                                                 9

             Case 2:20-cv-00001 Filed 01/01/20 Page 9 of 15 Document 1
       47.     “The basic purpose of the remedies set forth in Chapter 425, Stats., is to induce

compliance with the WCA and thereby promote its underlying objectives.” First Wisconsin Nat’l

Bank v. Nicolaou, 113 Wis. 2d 524, 533, 335 N.W.2d 390 (1983). Thus, private actions under the

WCA are designed to both benefit consumers whose rights have been violated and also competitors

of the violators, whose competitive advantage should not be diminished because of their

compliance with the law.

       48.     To carry out this intent, the WCA provides Wisconsin consumers with an array of

protections and legal remedies. The Act contains significant and sweeping restrictions on the

activities of those attempting to collect debts. See Wis. Stats. § 427.104.

       49.     The Act limits the amounts and types of additional fees that may be charged to

consumers in conjunction with transactions. Wis. Stats. § 422.202(1). The Act also provides

injured consumers with causes of action for class-wide statutory and actual damages and injunctive

remedies against defendants on behalf of all customers who suffer similar injuries. See Wis. Stats.

§§ 426.110(1); § 426.110(4)(e). Finally, “a customer may not waive or agree to forego rights or

benefits under [the Act].” Wis. Stat. § 421.106(1).

       50.     Consumers’ WCA claims under Wis. Stat. § 427.104(1) are analyzed using the

same methods as claims under the FDCPA. Indeed, the WCA itself requires that the court analyze

the WCA “in accordance with the policies underlying a federal consumer credit protection act,”

including the FDCPA. Wis. Stat. § 421.102(1).

       51.     Further, the Wisconsin Supreme Court has held that WCA claims relating to debt

collection are to be analyzed under the “unsophisticated consumer” standard. Brunton v. Nuvell

Credit Corp., 785 N.W.2d 302, 314-15. In Brunton, the Wisconsin Supreme Court explicitly




                                                 10

             Case 2:20-cv-00001 Filed 01/01/20 Page 10 of 15 Document 1
adopted and followed the “unsophisticated consumer” standard, citing and discussing Gammon v.

GC Servs. Ltd. P’ship, 27 F.3d 1254, 1257 (7th Cir. 1994). Id.

       52.     Wis. Stat. § 427.104(1)(g) states that a debt collector may not: “Communicate with

the customer … in such a manner as can reasonably be expected to threaten or harass the

customer.”

       53.     Wis. Stat. § 427.104(1)(h) states that a debt collector may not: “Engage in other

conduct which can reasonably be expected to threaten or harass the customer ….” Wis. Admin.

Code § DFI-Bkg 74.16(9) defines such “other conduct” as “including conduct which violates the

Federal Fair Debt Collection Practices Act.”

       54.     Wis. Stat. § 427.104(1)(j) states that a debt collector may not: “Claim, or attempt

or threaten to enforce a right with knowledge or reason to know that the right does not exist.”

       55.     Wis. Stat. § 427.104(1)(L) states that a debt collector may not: “Threaten action

against the customer unless like action is taken in regular course or is intended with respect to the

particular debt.”

                                        COUNT I – FDCPA

       56.     Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       57.     Count I is brought in the alternative to Count II.

       58.     By stating the “Amount of Debt” is $18,610.42, without reference to any other

minimum payment due, Exhibit A falsely indicates that the balance of Plaintiff’s alleged debt had

been accelerated as of the date of the letter.

       59.     If the debt has not been accelerated, only the minimum monthly payment, and not

the entire account balance is due, and Exhibit A vastly overstates the actual amount due.

                                                 11

             Case 2:20-cv-00001 Filed 01/01/20 Page 11 of 15 Document 1
       60.      Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(a), 1692e(10), and 1692f.

                                        COUNT II - FDCPA

       61.      Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       62.      Count II is brought in the alternative to Count I.

       63.      By stating “[b]ecause of interest, late charges, and other charges that amount may

vary from day to day, the amount due on the day you pay will be greater,” Exhibit A falsely

threatens to impose such “late charges” and “other charges” when neither CMS nor the creditor

may actually impose such charges.

       64.      Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(a), 1692e(5), 1692e(10), 1692f,

and 1692f(1).

                                        COUNT III – WCA

       65.      Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       66.      Count III is brought in the alternative to Count IV.

       67.      By stating the “Amount of Debt” is $18,610.42, without reference to any other

minimum payment due, Exhibit A falsely indicates that the balance of Plaintiff’s alleged debt had

been accelerated as of the date of the letter.

       68.      If the debt has not been accelerated, only the minimum monthly payment, and not

the entire account balance is due, and Exhibit A vastly overstates the actual amount due.

       69.      Defendant violated Wis. Stat. §§ 427.104(1)(g), 427.104(1)(h), and427.104(1)(L).




                                                 12

             Case 2:20-cv-00001 Filed 01/01/20 Page 12 of 15 Document 1
                                         COUNT IV - WCA

       70.       Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       71.       Count IV is brought in the alternative to Count III.

       72.       By stating “[b]ecause of interest, late charges, and other charges that amount may

vary from day to day, the amount due on the day you pay will be greater,” Exhibit A falsely

threatens to impose such “late charges” and “other charges” when neither CMS nor the creditor

may actually impose such charges.

       73.       Defendant violated Wis. Stat. §§ 427.104(1)(g), 427.104(1)(h), 427.104(1)(j), and

427.104(1)(L).

                                        COUNT V – FDCPA

       74.       Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       75.       By stating “[b]ecause of interest, late charges, and other charges that amount may

vary from day to day, the amount due on the day you pay will be greater,” Exhibit A fails to

disclose the amount of Plaintiff’s alleged debt in an unequivocal manner.

       76.       Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(a), 1692e(10), and 1692g(a)(2).

                                      CLASS ALLEGATIONS

       77.       Plaintiff brings this action on behalf of a Class consisting of (a) all natural persons

in the State of Wisconsin, (b) who were sent collection letters in the form represented by

Exhibit A to the complaint in this action, (c) seeking to collect a debt, incurred for personal, family,

or household purposes, (d) between January 1, 2019 and January 1, 2020, inclusive, (e) that was

not returned by the postal service.

                                                   13

             Case 2:20-cv-00001 Filed 01/01/20 Page 13 of 15 Document 1
       78.     The Class is so numerous that joinder is impracticable. Upon information and

belief, there are more than 50 members of the Class.

       79.     There are questions of law and fact common to the members of the class, which

common questions predominate over any questions that affect only individual class members. The

predominant common question is whether Exhibit A violates the FDCPA.

       80.     Plaintiff’s claims are typical of the claims of the Class members. All are based on

the same factual and legal theories.

       81.     Plaintiff will fairly and adequately represent the interests of the Class members.

Plaintiff has retained counsel experienced in consumer credit and debt collection abuse cases.

       82.     A class action is superior to other alternative methods of adjudicating this dispute.

Individual cases are not economically feasible.

                                         JURY DEMAND

       83.     Plaintiff hereby demands a trial by jury.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

the Class and against Defendant for:

       (a)     actual damages;

       (b)     statutory damages;

       (c)     attorneys’ fees, litigation expenses and costs of suit; and

       (d)     such other or further relief as the Court deems proper.

Dated: January 1, 2020

                                                       ADEMI & O’REILLY, LLP

                                              By:      /s/ John D. Blythin

                                                  14

             Case 2:20-cv-00001 Filed 01/01/20 Page 14 of 15 Document 1
                                 John D. Blythin (SBN 1046105)
                                 Mark A. Eldridge (SBN 1089944)
                                 Jesse Fruchter (SBN 1097673)
                                 Ben J. Slatky (SBN 1106892)
                                 3620 East Layton Avenue
                                 Cudahy, WI 53110
                                 (414) 482-8000
                                 (414) 482-8001 (fax)
                                 sademi@ademilaw.com
                                 jblythin@ademilaw.com
                                 meldridge@ademilaw.com
                                 jfruchter@ademilaw.com
                                 bslatky@ademilaw.com




                            15

Case 2:20-cv-00001 Filed 01/01/20 Page 15 of 15 Document 1
